Citation Nr: 1444407	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's request to reopen a claim of entitlement to service connection for bilateral hearing loss.  

The Board subsequently found that new and material evidence had been submitted sufficient to reopen the claim, and remanded the case for further development in August 2013.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with an adequate VA medical opinion and to ensure compliance with prior remand directives.

In its August 2013 remand, the Board directed that the RO secure authorization from the Veteran, and then contact and seek clarification and further information from the private medical doctor who rendered a March 2010 opinion positively associating the Veteran's current hearing loss with his military service.  A review of the claims file does not indicate that the RO undertook this development.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, the AOJ should acquire relevant authorization from the Veteran, and then seek clarification from the private physician regarding the specific audiometric testing performed and the evidence considered, and rationale supporting his March 2010 opinion.

Pursuant to the August 2013 remand directives, the Veteran was provided with a supplemental VA audiological examination and medical opinion.  The examiner provided an assessment of bilateral sensorineural hearing loss, and opined that the hearing loss was less likely as not caused by or a result of military service.  As rationale, the examiner noted that the Veteran reported a history of military, occupational and recreational noise exposure.  The examiner stated that enlistment and separation audiograms suggested hearing within normal limits on both audiograms, with no significant threshold shifts present.  Again noting that hearing was normal at separation, the examiner stated that research suggests that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss, and that current literature supports that hearing loss due to acoustic trauma/noise exposure occurs at the time of hazardous noise.  The examiner concluded that no noise induced hearing loss occurred while on active duty, that it would appear the Veteran's current hearing loss occurred subsequent to separation from service.  He further stated that "etiologies may include genetics, aging and noise exposure following service."

While somewhat difficult to decipher, the Veteran's service treatment records demonstrate pure tone thresholds, in decibels, as follows:

October 1965 induction medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
15
5
15
LEFT
-5
5
20
10
0

August 1967 separation medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
/
25
LEFT
-10
5
0
/
5

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). The findings captured above are reported under those standards.  Since November 1, 1967, however, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  After converting the figures to ISO-ANSI standards, the following pure tone thresholds, in decibels, are shown:   

October 1965 induction medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
20
LEFT
10
15
30
25
5

August 1967 separation medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
/
30
LEFT
5
15
10
/
10

The threshold for "normal" hearing is zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the VA examiner's statements that hearing was within normal limits at both induction and separation appears to be inaccurate.  As the examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  On remand, a supplemental VA etiological opinion should be sought which considers these converted findings and which comments on the downward threshold shifts demonstrated at 4000 Hertz bilaterally and at 500 Hertz for the right ear.    
 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain named records, the AOJ is unable to secure the same, the RO must provide adequate notice to the Veteran pursuant to 3.159(e).

2.  Contact the Veteran to secure necessary authorization, then contact the private medical doctor who rendered the March 2010 opinion.  The doctor should be asked to clarify his statement that the audiogram showed severe mid and high frequency hearing loss in both ears and that these follow the noise exposure pattern described historically.  The examiner should be requested to provide a full explanation for the opinion rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach the opinion.  

3.  Refer the claims file to a suitably qualified VA medical professional who has not yet examined the Veteran, for a supplemental opinion regarding the etiology of the Veteran's current hearing loss disability.  The individual must be given full access to the Veteran's complete VA claims file and electronic file for review and must specifically note on the medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination. 
If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The VA medical professional should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss is related, at least in part, to his conceded in-service noise-exposure to mortars and gunfire during combat.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

* The reviewer should consider and comment upon the downward threshold shifts between induction and separation, demonstrated at 4000 Hertz bilaterally and at 500 Hertz for the right ear.

* In considering the October 1965 induction and August 1967 separation audiograms, the reviewer should ensure conversion of the results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

* The VA medical professional must include in the examination report the medical rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.  Additionally, if it is the opinion of the examiner that the Veteran's current hearing disorder is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

4.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

5.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



